Citation Nr: 0216968	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  99-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to an evaluation in excess of 10 percent for 
PTSD.  The veteran subsequently perfected a timely appeal 
regarding that issue.  During that stage of the appeal, the 
RO issued a Statement of the Case (SOC) in January 1999.

In a rating decision dated in January 1999, the RO denied 
entitlement to a TDIU.  The veteran also perfected a timely 
appeal regarding that issue.  An SOC was issued in July 
1999.

In the January 1999 rating decision, the RO also granted an 
increased evaluation of 30 percent for the veteran's 
service-connected PTSD.  The United States Court of Appeals 
for Veterans Claims (Court) has held that, on a claim for an 
original or an increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Court further held that, where a claimant 
has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision 
awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue of entitlement to an increased evaluation for PTSD 
remains on appeal.

In a July 1999 rating decision, the RO granted entitlement 
to a permanent and total rating for purposes of non-service-
connected disability pension.  That determination was based 
upon the service-connected PTSD, as well as a back 
disability rated as 20 percent disabling; diabetes mellitus, 
rated at 20 percent; and a gastrointestinal disorder, rated 
at 10 percent (there are also several other non-service-
connected disabilities rated at zero percent).  

The record reflects that, in January 2001, the Board 
remanded this case to the RO for additional evidentiary 
development.  The requested development was completed, and, 
in September 2002, the RO issued a Supplemental Statement of 
the Case (SSOC) in which it granted an increased rating of 
50 percent for the veteran's service-connected PTSD.  The RO 
also continued to deny TDIU entitlement.

In a June 2002 rating decision, the RO granted entitlement 
to service connection for diabetes mellitus and assigned a 
20 percent evaluation.  To date, the veteran has not 
expressed disagreement with either the effective date or 
disability rating assigned in that decision.  Thus, this 
issue is not presently on appeal before the Board.  The 
Board notes in passing, however, that the veteran has 
perfected a timely appeal regarding the issue of entitlement 
to a TDIU.  Thus, the severity of the veteran's service-
connected diabetes mellitus will be discussed below, to the 
extent that this matter is relevant to the veteran's TDIU 
claim.


FINDINGS OF FACT

1.  The competent and probative evidence establishes that 
the veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as nightmares; 
flashbacks; exaggerated startled response; disturbances of 
motivation and mood; and difficulty in establishing 
effective work and social relationships.

2.  The evidentiary record does not support a finding that 
the veteran manifests symptomatology warranting a higher 
disability rating, such as obsessional rituals; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function; unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; or a total inability to establish and maintain 
effective relationships.

3.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a June 1996 rating decision, the RO granted entitlement 
to service connection for PTSD and assigned a 10 percent 
evaluation under the criteria of DC 9411.  The veteran was 
notified of the decision in a June 1996 letter.  He did not 
appeal.

In a May 1996 statement, the veteran indicated that he 
wished to "reopen" his claim for PTSD because his condition 
had worsened.  He reported that he had been receiving 
treatment for his service-connected PTSD from the VA Medical 
Center (MC) in Hampton, Virginia.

The RO subsequently obtained the veteran's VA treatment 
records, which showed that he had received treatment for 
polysubstance abuse throughout 1996.  In several clinical 
notes dated from August 1996 to November 1996, it was noted 
that he had attended a PTSD 12-Step Group.  During this 
period, it was repeatedly found that he was not suicidal or 
homicidal, and that he appeared to be in no acute distress.  
Subsequent clinical records reveal that he continued to 
participate in group therapy throughout the 1997.  

In the July 1997 rating decision, the RO denied entitlement 
to an evaluation in excess of 10 percent. 

VA treatment records reveal that, in February 1998, a VA 
physician completed a medical assessment form in order to 
determine the veteran's ability to work.  It was noted that 
he had chronic low back pain due to degenerative disc 
disease.  The findings noted in this report were limited to 
the veteran's physical capabilities; no findings or 
conclusions were reported in regard to the level of 
impairment resulting from his service-connected PTSD.

In March 1998, the veteran was evaluated by a VA 
psychiatrist.  It was noted that the veteran had an erratic 
work history, and that he often experienced conflicts at 
work, which caused him to get fired.  The veteran reported 
that he had last worked at a supermarket as a stock clerk, 
but had experienced increasing anxiety after the store was 
robbed.  He indicated that he began to miss work, and that 
he experienced increasing levels of hypervigilance, severe 
anxiety, irritability, and panic attacks.  The veteran noted 
that he missed a significant number of days and was fired in 
1995.  Examination showed the veteran to be cooperative, and 
his speech to be logical and goal-directed.  The 
psychiatrist found that there was no evidence of a thought 
disorder or psychotic symptoms.  The veteran denied 
experiencing any suicidal or homicidal ideation.  The 
psychiatrist found that his mood was subdued and that he was 
slightly anxious, with congruent affect.  His insight and 
judgment were found to be intact.  The psychiatrist noted 
diagnoses of chronic PTSD; polysubstance abuse, in full 
remission; arthritis; and abdominal pain.  The psychiatrist 
concluded that the veteran's PTSD was of such severity that 
it impaired his ability to maintain gainful employment.

Thereafter, in April 1998, the veteran's attorney submitted 
a Notice of Disagreement regarding the July 1997 decision.  
In that document, the attorney requested that the veteran be 
provided with an examination to determine the severity of 
his disability.  The attorney also indicated that the 
veteran was seeking a TDIU and/or an extraschedular 
evaluation.  

In August 1998, the veteran's attorney submitted a document 
entitled Generally Accepted Vocational Principles.  This 
document was completed by a licensed clinical psychologist 
and certified rehabilitation counselor.  A list of the 
psychologist's credentials was also enclosed.

In September 1998, VA contracted QTC Medical Services to 
provide the veteran with a psychiatric examination.  During 
this examination, the veteran reported experiencing 
recurrent nightmares of events in Vietnam.  He explained 
that he often woke up feeling nervous, sweaty, and 
frightened.  He also reported experiencing flashbacks, 
particularly if he was in a wooded area or if it was 
raining.  He also indicated that he got startled by loud 
noises, and that he would tense up and feel his heart race.  
The veteran noted that he had not been able to have any 
serious relationships since returning from Vietnam, and that 
he was uncomfortable around people.  He indicated, however, 
that he did have a few friends with whom he would associate 
for brief periods of time.  Examination revealed him to be 
alert and cooperative, and appropriately dressed.  His 
speech was found to be coherent with normal rate and volume.  
The psychiatrist determined that he was oriented to time, 
place, and person, and that his mood and affect were 
neutral.  Examination showed no evidence of delusional 
thinking, or of any suicidal or homicidal thoughts.  The 
psychiatrist noted that the veteran had no panic attacks, 
and that his memory for immediate, recent, and remote events 
were intact.  His insight and judgment were found to be 
unimpaired.  He denied experiencing any hallucinations.  The 
psychiatrist noted an Axis I diagnosis of chronic PTSD, and 
assigned a Global Assessment of Functioning (GAF) score of 
70.  The psychiatrist concluded that the veteran had some 
difficulties in social functioning, but appeared to have a 
few meaningful interpersonal relationships.  The 
psychiatrist also concluded that he did not have any major 
cognitive difficulties.  It was noted that he was currently 
working 7 hours per day.

In the January 1999 rating decision, the RO granted an 
increased evaluation of 30 percent for PTSD.  The RO also 
denied entitlement to a TDIU.

As explained in the Introduction, the Board remanded this 
case to the RO in January 2001.  The primary basis for this 
remand was the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), which enhanced the assistance to be 
afforded to claimants in substantiating their claims.  The 
Board instructed the RO to request that the veteran identify 
any private medical care providers who had treated him for 
his service-connected PTSD since December 1995.  The Board 
also instructed the RO to obtain the veteran's VA treatment 
records since March 1998, and to obtain the veteran's 
vocational rehabilitation records and any records pertaining 
to a claim filed with the Social Security Administration.  
The RO was also instructed to provide the veteran with 
another psychiatric examination to determine the severity of 
his PTSD, and whether that disability interferes with his 
ability to maintain employment.

Later that month, the RO issued a letter to the veteran 
requesting that he identify any private medical care 
providers who treated him for his service-connected PTSD 
since December 1995.  In a letter dated in March 2001, the 
veteran's attorney indicated that he had received treatment 
for his PTSD only at the VAMC in Hampton.

The RO subsequently obtained the veteran's medical records 
from the VAMC in Hampton.  These records show that the 
veteran had continued to receive treatment for his service-
connected PTSD since March 1998.  A February 1999 clinical 
note shows that the veteran was assigned to a compensated 
work therapy (CWT) program with a position of crew leader.  
It was noted that he was disabled due to PTSD and a back 
disorder, but that he was making very good progress in his 
treatment goals.  A therapist concluded that his work 
performance continued to be on a very high level.  
Subsequently, clinical records indicate that the veteran 
continued to participate in this program over the next 
several months.  In a January 2000 clinical note, it was 
noted that he was then on loan to the Connon piecework 
contract because of lack of work on another contract.  The 
therapist found that his work performance was on a high 
level, and that his ability to work with others was 
exceptional.  It was recommended that he be continued in the 
program until he completed a remedial program in reading, 
spelling, and other course work.  In an April 2000 clinical 
note, it was noted that he was assigned to a CWT position as 
a production worker in spray painting and assembly.  
Subsequently, medical records reveal that he continued to 
perform well in this program throughout 2000.  In a January 
2001 clinical note, it was noted that the veteran had 
expressed a desire to seek training as a chef through 
rehabilitation services.

The RO also obtained the veteran's records from the Social 
Security Administration (SSA).  It appears that the medical 
records used by that agency consisted entirely of medical 
records from the Hampton VAMC.  These records document 
treatment he received from 1995 to 1997 for a variety of 
problems, including diabetes, a back disorder, PTSD, and 
polysubstance abuse.  The SSA found the veteran to be 
totally disabled, effective from May 1996.

In February 2002, VA contracted QTC Medical Services to 
provide the veteran with an examination regarding his 
diabetes.  The veteran reported that, in 1997, he began to 
experience blurred vision and feelings of thirst all of the 
time.  It was subsequently discovered that he had diabetes 
mellitus.  The examiner noted that the veteran had never 
been hospitalized for that disease except on the day of his 
diagnosis, and that he spent only one day in the hospital 
for work-up and treatment.  The examiner further indicated 
that he had a special diet and had been advised on an 
exercise regime.  Clinical evaluation revealed the veteran's 
skin to be normal, except for some dryness, with no evidence 
of ulceration, exfoliation, or crusting.  His extremities 
were also found to be normal, and musculoskeletal and 
vascular examination were both described as being normal.  
The examiner determined that neurological examination was 
also normal in the upper and lower extremities, and it was 
indicated that the veteran denied any effect of the diabetes 
on his heart, skin, arteries, kidneys, or nervous system.  
The veteran reported some blurring of his vision.  The 
examiner indicated that there was no evidence of any 
peripheral neuropathy or nerve disorder.  The examiner noted 
that the veteran was working as a stock person at Langley 
Commissary, and that he denied any problems in occupational 
or daily functioning due to his diabetes mellitus.

In the June 2002 rating decision, the RO granted entitlement 
to service connection for diabetes mellitus and assigned a 
20 percent disability rating.  As a result of this decision, 
the veteran's combined disability rating increased from 30 
percent to 40 percent.

The RO subsequently obtained the veteran's vocational 
rehabilitation file, which reflects his participation in the 
CWT program at the Hampton VAMC.  An April 2000 Narrative 
Report reveals that the veteran was found to have submitted 
appropriate documentation regarding a claim for vocational 
rehabilitation services, but that the feasibility of 
achieving his vocational goals could not be determined at 
that time due to several issues, including a history of 
substance abuse, a limited ability to read, lack of a GED or 
high school diploma, physical limitations, and a history of 
a felony conviction.  The examining psychologist recommended 
that he be placed in an extended evaluation program so that 
his progress could be monitored.  In a January 2001 
Narrative Report, a counselor noted that the veteran had 
participated in the CWT program at the VAMC, and that he had 
received excellent evaluations.  The veteran reported that 
he had obtained a part-time job and would be working nights 
at Langley Air Force Base, restocking shelves in the 
commissary and performing janitorial work.  He was 
reportedly looking into obtaining a GED.  

In July 2002, the veteran underwent another psychiatric 
examination through QTC Medical Services.  The psychiatrist 
noted that his PTSD symptoms were continuing but in an 
attenuated form.  It was noted that he had nightmares about 
once a week, and occasional flashbacks.  The veteran 
reported that his main problem was irritability, which 
interfered with his ability to maintain relationships.  He 
noted that he still had a desire to marry, but had been 
single his whole life.  He asserted that his irritability 
had also hampered his ability to work.  The veteran reported 
that he sometimes felt paranoid at work, and that he felt 
that people "dumped" their problems on him.  He indicated 
that he had an erratic work history, but that he had been 
holding a job at a commissary for exactly one year.  He 
noted that he was best able to hold jobs where he could work 
alone, maintain flexible hours, and avoid a confrontation 
with anyone.  Examination revealed his insight and judgment 
to be fair to good, and no gross impairment in memory or 
cognitive ability were found.  The examiner noted that he 
was fully alert and oriented, and that he denied 
hallucinations.  The veteran described his mood as "okay", 
and the examiner determined that his affect was mildly 
anxious.  The examiner noted a diagnosis of chronic PTSD, 
and assigned a GAF score of 60.  

The examiner concluded that his PTSD symptoms severely 
impaired his ability to maintain interpersonal 
relationships.  Because the veteran had been able to 
maintain employment for several years at a time, the 
examiner determined that his PTSD only moderately impaired 
his ability to maintain gainful employment.  The examiner 
noted that had specific needs that needed to be met, such as 
isolation and flexibility, but that, as long as they were 
met, he could maintain employment for a significant period 
of time.  With respect to the veteran's history of drug and 
alcohol abuse, the examiner concluded that, because this had 
stopped, it could not be the result of another psychiatric 
illness or other medical condition.  

In the September 2002 SSOC, the RO granted an increased 
evaluation of 50 percent for the veteran's service-connected 
PTSD, effective May 7, 1997.  The RO also continued to deny 
entitlement to a TDIU.

II.  Legal Analysis

A.  Preliminary matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of 
a well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of 
its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the SOCs, the SSOC, and correspondence provided by 
the RO, the appellant has been given notice of the 
information and/or medical evidence necessary to 
substantiate his claims.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  In this regard, the 
Board notes the text of the September 2002 SSOC in which the 
RO advised the veteran of VA's responsibilities under the 
VCAA.  The RO also informed the veteran that VA would obtain 
medical records that he identified on his behalf.  

It appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  As 
discussed in the Factual Background, above, the veteran 
underwent a psychiatric examination in July 2002, in 
accordance with the Board's remand instructions.  

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, 
and in obtaining evidence pertaining to his claims, under 
both former law and the new VCAA.  38 U.S.C.A. § 5107(a) 
(West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 5103 
and 5103A (West Supp. 2002)).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a veteran need only demonstrate that there 
is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


B.  Increased evaluation for PTSD

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from 
the point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  

The VA Rating Schedule provides as follows for evaluating 
mental disorders, including PTSD:

100% - Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation or own 
name.  

70% - Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the 
ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

50% - Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  A GAF Score ranging from 31 to 40 reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A GAF score of 41 
to 50 is defined as serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
A score of 51 to 60 is defined as moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF of 61 to 70 is defined as some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships. 

Having reviewed the complete record, the Board concludes 
that the preponderance of the competent and probative 
evidence is against the assignment of an increased 
evaluation for the veteran's service-connected PTSD.  In 
essence, the Board finds that the weight of the evidence 
shows that the veteran's symptomatology is con0sistent with 
no more than a 50 percent disability rating under the 
schedular criteria of DC 9411.

We find the most probative evidence of record to be the 
report of the veteran's September 1998 and July 2002 
examinations.  Although it was noted during these 
examinations that the veteran experienced irritability, 
there was no evidence that his PTSD was ever manifested by 
periods of violence.  In addition, although symptoms such as 
nightmares, flashbacks, and exaggerated startled response 
were reported, such symptoms are already contemplated by the 
50 percent disability rating currently assigned.  There is 
no evidence that he experienced symptomatology sufficient to 
warrant a 70 percent evaluation, such as obsessional 
rituals; speech that was intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function; unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; or a total inability to 
establish and maintain effective relationships.  Moreover, 
the symptomatology demonstrated during the veteran's 
September 1998 and July 2002 examinations is consistent with 
the symptomatology demonstrated in his VA treatment records 
since 1995.

The Board recognizes that the veteran has repeatedly 
complained that his PTSD interferes with his ability to 
maintain interpersonal relationships.  However, the 
September 1998 examiner specifically found that, although 
the veteran had some difficulties in social functioning, he 
did appear to have some meaningful interpersonal 
relationships.  In addition, the Board notes that the July 
2002 examiner found that his ability to maintain 
interpersonal relationships was severely impaired by his 
PTSD, rather than totally impaired, as is required in order 
to warrant a 70 percent disability rating under DC 9411.  
Thus, we find that the evidence does not demonstrate a total 
inability to establish and maintain effective relationships.

The veteran's attorney has repeatedly asserted that the 
veteran is totally occupationally disabled due to his PTSD.  
The Board recognizes that there is some support for this 
assertion, in the form of a March 1998 report of psychiatric 
examination in which it was found that the veteran was 
unemployable due to his PTSD.  However, we believe that the 
preponderance of the overall evidence is against concluding 
that he is unable to work due to his PTSD.  Although the 
record reflects that the veteran has experienced periods of 
unemployment, the July 2002 examiner specifically found that 
the veteran's ability to work was only moderately impaired 
by his PTSD.  The Board believes this conclusion to be 
consistent with the assignment of a GAF score of 70 by the 
September 1998 examiner, which is consistent with only mild 
symptoms or some difficulty in social, occupational, or 
school functioning.  The Board also believes this conclusion 
to be consistent with the fact that the veteran enjoyed 
great success in the CWT program, and with the fact that he 
has been able to maintain employment at Langley Air Force 
Base for at least a year.  In short, the Board concludes 
that the preponderance of the evidence is against finding 
that the veteran is totally occupational impaired due to his 
service-connected PTSD.

In summary, the Board concludes that the preponderance of 
the competent and probative evidence is against the 
assignment of an increased evaluation under 38 C.F.R. § 
4.130, DC 9411.  In essence, the Board finds that the 
veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of 
motivation and mood, and difficulty in establishing 
effective work and social relationships.  See Mauerhan v. 
Principi, ___ Vet. App. ___, No. 01-468, slip op. at 9 (Oct. 
30, 2002), holding "that § 4.130 is a 'reasonable and 
permissible construction' of 38 U.S.C.A. § 1155."  The 
benefit sought on appeal must accordingly be denied.

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due 
to the service-connected disability.  38 C.F.R. § 3.321(b).

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).

However, this does not preclude the Board from concluding, 
on its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court 
has also held that the Board must only address referral 
under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In the case at hand, the veteran's attorney has specifically 
requested that the veteran's service-connected PTSD be 
considered for referral for an extraschedular evaluation.  
However, the Board is of the opinion that the veteran has 
not submitted evidence indicating that his PTSD affects his 
employability in ways not contemplated by the Rating 
Schedule, in which the percentage ratings represent the 
average impairment in earning capacity.  38 C.F.R. § 4.1.  
In essence, we find that the veteran has not presented a 
disability picture so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  While the evidence shows that he has had periods 
of unemployment, the probative evidence does not establish 
that this lack of employment has been solely due to his 
psychiatric disability.  As noted in the Introduction, 
above, the veteran has been found unemployable for pension 
purposes due a variety of factors, including a non-service-
connected back disorder and gastroesophageal reflux disease.  
Moreover, as discussed above, the July 2002 QTC examiner 
specifically found that the veteran's PTSD only "moderately" 
interfered with his ability to work.  Furthermore, the 
record shows that he has in fact been able to maintain 
employment at Langley Air Force Base for at least a year.

The Board also notes that the evidence does not indicate 
that his PTSD has resulted in frequent hospitalizations or 
inpatient care.  Therefore, referral in this instance is not 
warranted because the evidence does not indicate that the 
service-connected PTSD has markedly interfered with 
employment, or required frequent inpatient care so as to 
render impractical the application of regular schedular 
standards.

C.  Entitlement to TDIU

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15.  If there is only one service-
connected disability, it must be rated at 60 percent or 
more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance 
with 38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the veteran has one service-connected disability 
evaluated at 50 percent, and another rated at 20 percent.  
He has a combined disability rating of 60 percent.  It would 
thus appear that he does not meet the percentage criteria 
for TDIU set out in 38 C.F.R. § 4.16(a).  Nevertheless, as 
noted in the law and regulations section above, even if the 
veteran's disability fails to meet the statutory 
requirements, a total rating may be granted on an 
extraschedular basis if it is found that the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the 
preponderance of the competent and probative evidence is 
against the assignment of a TDIU.

With respect to the degree that the veteran's service-
connected diabetes mellitus impairs his ability to maintain 
gainful employment, the Board found the most probative 
evidence to be the report of his February 2002 QTC 
examination, which revealed that his disability was 
manifested primarily by blurred vision.  Vascular and 
neurological examinations were reported to be normal, and no 
pathology was found in the veteran's upper and lower 
extremities.  It was indicated that the veteran had no 
history of his diabetes affecting his heart, skin, arteries, 
kidneys, or nervous system.  The examiner concluded that 
there was no evidence of any peripheral neuropathy or nerve 
disorder.  In addition, the Board notes that, during this 
examination, the veteran specifically denied that his 
diabetes mellitus had caused any problems with his 
occupational or daily functioning.  In light of the 
aforementioned evidence, the Board finds that the veteran's 
diabetes mellitus results in only minimal interference with 
his employability, which we believe to be already 
contemplated by the 20 percent currently assigned.  

As discussed in detail above, the veteran's attorney has 
repeatedly asserted that the veteran is unable to maintain 
gainful employment due to his PTSD.  Also, a VA psychiatrist 
specifically concluded in March 1999 that the veteran was 
unemployable due to his PTSD.  However, we must look to the 
entire record, including more recent findings, and the Board 
finds that the preponderance of the evidence is against 
concluding that he is unable to maintain gainful employment 
due to his PTSD.  As noted above, the July 2002 examiner 
specifically found that the veteran's ability to work was 
only moderately impaired by his PTSD.  The Board believes 
this conclusion to be consistent with the fact that the 
veteran enjoyed great success in the CWT program, and with 
the fact that he has been able to maintain employment at 
Langley Air Force Base for at least a year.  Although the 
Board recognizes that the veteran has experienced periods of 
unemployment, and that he has consistently reported that his 
irritability causes problems at work, the Board notes that 
the 50 percent disability rating already contemplates some 
impairment in the ability to obtain or maintain gainful 
employment.  See Van Hoose, 4 Vet. App. at 363 (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  In light of the findings of the 
July 2002 VA examiner, the results of his participation in 
the CWT program, and the fact that he has been able to 
maintain employment for at least a year at Langley Air Force 
Base, the Board concludes that the preponderance of the 
evidence is against finding that the veteran is precluded 
from following a substantially gainful occupation due to his 
PTSD.

In summary, the Board finds that the preponderance of 
competent and probative evidence of record demonstrates that 
the veteran's service-connected disabilities do not prevent 
him from securing and following substantially gainful 
employment.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling, is denied.

Entitlement to a TDIU is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

